Citation Nr: 1735110	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for musculoskeletal disability of the feet, to include as secondary to service-connected left knee and thoracolumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  By that rating action, the RO, in part, denied service connection for arthritis of multiple joints.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Oakland, California RO.

The Veteran presented testimony before a Decision Review Officer at the RO in October 2008.  A transcript of the hearing is of record.

The issue on appeal was most recently before the Board in February 2015.  At that time, the Board remanded the claim for additional substantive development; specifically, to have the November 2013 VA examiner provide an addendum opinion to address whether the Veteran's service-connected left knee and thoracolumbar spine disabilities aggravated the Veteran's bilateral foot disability and to provide an opinion to address the foot disability.  The February 2015 remand instructions directed the Agency of Original Jurisdiction (AOJ) to provide a Supplemental Statement of the Case (SSOC) if the issue was not resolved.

Pursuant to the Board's February 2015 remand, the AOJ performed additional development and issued a SSOC in March 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the RO issued an SSOC and granted service connection for a bilateral foot condition affecting the dorsal cutaneous nerves in a March 2017 Rating Decision.  However, the issue on remand was originally service connection for a bilateral foot disability, claimed as arthritis, a musculoskeletal issue.  As to the grant of service connection for bilateral foot disability under Diagnostic Code (DC) 8722, the Board does not have jurisdiction over that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  If the Veteran contests the rating assigned or the effective date of the grant, he can appeal by submitting a Notice of Disagreement (NOD) within one year of notice of that decision, consistent with Grantham.  The Board makes this distinction to avoid any confusion caused by the March 2017 SSOC.  Accordingly, the issue of entitlement to service connection for bilateral musculoskeletal foot disability remains before the Board.

While the Board notes that the Veteran did not claim heel pain; as discussed below, the record indicates a diagnosis of bilateral calcaneal spurs.  As such, the Board recharacterizes the issue as service connection for calcaneal spurs and for any other bone, to include metatarsal, abnormalities, as noted above.

The February 2015 remand referred the issue of entitlement to an effective date earlier than January 1, 2004 for retroactive Concurrent Retirement and Disability Pay (CRDP) payments.  A December 2016 administrative decision addressing entitlement to retroactive compensation.  The Veteran has not filed an appeal with that decision.

The issues of entitlement to an increased rating for service-connected left shoulder disability, currently evaluated as 10 percent disabling, and entitlement to service connection for a scar of the left shoulder were raised by the Veteran in a December 2013 statement and referred to the AOJ in the February 2015 remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

The Veteran's bilateral calcaneal spurs, right first metatarsal sclerosis, and left foot arthritis were aggravated by the Veteran's service connected left knee and thoracolumbar spine disabilities.


CONCLUSION OF LAW

The criteria for service connection for bilateral calcaneal spurs, right first metatarsal sclerosis, and left foot arthritis have all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

The Veteran contends that his bilateral foot disability, originally claimed as arthritis, was incurred in service and, alternatively, that it is secondary to his service-connected left knee and thoracolumbar spine disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In a November 1994 statement, the Veteran reported that he received treatment for arthritis in both feet in 1978 and 1985.  This is not reflected in the record.  Service Treatment Records (STR) provide that upon examination on March 20, 1978, the feet were noted as normal, and again on June 25, 1987, no other significant medical or surgical history was reported since his last examination, dated November 20, 1979.  STRs are negative for any diagnostic findings of arthritis.  In addition, the record does not contain any x-ray evidence showing that arthritis in either foot was manifested to a compensable degree within one year of the Veteran's discharge from service.

An October 2008 VA examination report provides that x-ray study of the feet showed normal feet and no significant abnormalities.  The examiner noted that his pain and aches were found not related to any service related condition and that there was no evidence of chronicity in his medical records.  The x-rays showed no radiographic abnormality of bones, joints, or soft tissues.

A July 2010 addendum to the October 2008 VA examination provides that the examiner reviewed the Veteran's file.  The examiner reported that there were no significant abnormalities noted regarding the Veteran's feet, and the Veteran's disabilities were not service related because the Veteran had full range of motion in the feet with no significant local tenderness and the tendon alignment was within normal limits.  The addendum provides that the Veteran had slight valgus feet and the neurovascular status was intact.  The report provides that the examiner found that the Veteran's bilateral foot conditions were less likely as not a result of service.

July 2010 private medical records note ankle and foot pain and lower chain inflexibility, and that the Veteran continued to have dorsal foot pain and intermittent numbness into toes.  The records provide an assessment that the Veteran presented faulty lower chain mechanics and that there was a possible neural component originating from lumbopelvic region causing distal symptoms.  While a record dated April 28, 2010 notes "foot - arthritic," subsequent records do not expand on this note.  Records from May, June, August, and November 2010 note left foot pain, gradual onset of pain to left heel, arch, and dorsal foot and continued treatment for this foot.  The records note that the heel pain was aggravated by not following the Veteran's diet for gout.  A discharge summary from January 2011 notes a history of pain to his heel and arch of his left foot from April 2010.

The April 2013 VA foot examination report documents that the examiner diagnosed of minute plantar calcaneal spur for the bilateral feet.  The examiner also noted that the Veteran suffers from gout, also affecting his feet.  The examiner noted that diagnostic testing showed degenerative or traumatic arthritis in the left foot.  Upon examination of the right foot, the examiner found that it was negative for a fracture or articular abnormality, minimal hypertrophic change posterior aspect of the calcaneus.  The examiner's impression of the right foot was minimal calcaneal hypertrophic change.  The examiner stated that upon examination of the bilateral feet, the Veteran has full range of motion in the feet.

The April 2013 examiner provided that the Veteran's record noted cellulitis of the left foot in 1987 which resolved with antibiotics and no residuals.  A periodic report dated June 25, 1987 noted no evidence of a bilateral foot problem.  The examiner opined that the Veteran's bilateral foot condition was caused by a history of gout and diabetes, affecting the Veteran's bilateral feet.

As the April 2013 examiner noted a diagnosis of minute plantar calcaneal spur for the bilateral feet and left foot arthritis, the Veteran meets the first requirement of service connection.

A November 2013 VA foot examination report, provides that the Veteran's file was reviewed and a diagnosis of contusion left heel and numbness/calcaneal spur.  The examiner provided that while the Veteran was in service, in 1981, he developed bilateral foot pain.  The report notes that the Veteran was a pedestrian hit by a car, hit on his left side and hip and was thrown.  The examiner provided that the diagnostic testing showed that the right foot had no fractures, dislocation, nor destructive change.  The examiner noted a very small developing plantar calcaneal spur and small dorsal calcaneal spur.  The examiner noted that the soft tissues were normal, the primary diagnostic code is listed as minor abnormality.  The examination report also indicates "previous right foot, history pain, show stable appearance of foot, without fracture, dislocation nor destructive change.  Small areas of sclerosis, of lower aspect proximal first metatarsal bone, may represent a bone island or prior traumatic change."  A March 2017 addendum to the November 2013 VA medical opinion addressed the neurological disabilities of the Veteran's feet, for which service connection has already been established.  

However, a July 2015 VA examination addendum provided that low back problems, thoracolumbar spine problems, and knee problems affect gait, noting that the feet are at the end of the chain and react/respond to lack of movement proximally.  The report provides that if there is less movement due to pain, or arthritis or deformity, the foot functions in an abnormal position in its attempt to maintain stability and forward momentum.  The report provides that it is reasonable to conclude that the Veteran's thoracolumbar and knee conditions have impacted the already diagnosed foot disability beyond normal progression.  This is evidence of aggravation of the Veteran's already noted musculoskeletal bilateral foot disabilities by his service connected left knee and thoracolumbar spine disabilities.

VA treatment notes provide record of a podiatry consult from November 2015 indicating "dorsal foot/leg pain/numbness".  The record indicates that the Veteran presented for evaluation of his foot for pain/numbness but no other pedal complaints.  The record provides that muscle strength was 5/5 for all plantarflexors, dorsiflexors, invertors, and everters of the feet.  No digital deformities were noted, and full range of motion was noted to the ankle joint.

The VA podiatry examination report from October 2016 provides that it is 50 percent or greater probability that the Veteran's claimed foot condition was aggravated by the service connected left knee and thoracolumbar spine disabilities.  The examiner noted that he reviewed the Veteran's record, including his STRs and previous examinations.  The examiner noted that his previous VA opinion from July 2015 indicated that it is 50 percent or greater probability that the thoraco lumbar and knee condition aggravated the bilateral foot disability beyond normal progression.  The examiner noted that his reasoning at that time related to structure, function, and gait, and that since that time, the Veteran had been seen by podiatry clinic on multiple visits.  

The examiner stated that knowing that the Veteran had an injury to the left knee and thoracolumbar region during service, and knowing that he developed pain and numbness in the feet after the injury, which is worsening based on complaints and finding that there is no actual foot deformity causing the problem, it is reasonable to conclude that the foot disability is aggravated beyond normal progression due to the service connected left knee and thoracolumbar disability.

Taking the VA examinations and the other evidence of record, the Board finds that for bilateral calcaneal spurs, sclerosis of the right first metatarsal, and left foot arthritis, is warranted based on aggravation of these conditions by his service connected left knee and thoracolumbar spine disabilities. 


(CONTINUED ON NEXT PAGE)





ORDER

Service connection is granted for bilateral calcaneal spurs, right first metatarsal sclerosis, and left foot arthritis as aggravated by service connected thoracolumbar spine disability 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


